DISSENTING OPINION OF
QUARLES, J.
The only question upon which the dismissal or refusal to dismiss the alternative writ of mandamus heretofore issued in this proceeding depends is one of jurisdiction — whether this court or a justice of this court may issue the writ to a public official commanding him to perform some official act which it is his legal duty to perform. All reference to sections herein, unless otherwise specified, are to the Eevised Laws of-1915. Section 2252, originally enacted in 1892, simply defines the appellate jurisdiction of this court. Section 2253 relates to the issuance of certain writs, including that of mandamus, to certain courts and parties litigant therein in aid of the appellate jurisdiction of this court. Section 2254 provides: “The supreme court shall have power to compel the attendance of witnesses and the production of books, papers and accounts; to make and award all such judgments, decrees, orders and mandates; to issue all such executions and other processes, and to do all such other acts and take such other steps as may be necessary to carry into full effect the powers which are or shall be given to it by the laws or for the promotion of justice in matters pending before it.” Section 2272, as limited by section 2273, grants jurisdiction to circuit judges to issue writs of mandamus “to courts of inferior jurisdiction, to corporations and individuals,” but does not provide that such jurisdiction shall be exclusively in the circuit judges. Section 2675, quoted in the majority opinion, which was in force in 1892, when sections 2252, 2253 *594••and 2272 were enacted, and which has been in force at all times since it was enacted in 1876, expressly declares, as to mandamus, as follows: “This is an order issuing in the name of the Territory, by the supreme court or a justice thereof or a circuit judge, and addressed to an individual,,or corporation, or court of inferior jurisdiction, directing him or it to perform some certain act belonging to the place, duty or quality with which he or it is •clothed.” Here is legislative sanction, in positive terms, to the issuance of the writ of mandamus by this court, or a justice of this court, addressed to an individual, corporation or court of inferior jurisdiction. This shows original jurisdiction in this •court and in a justice thereof to issue writs of mandamus concurrently with circuit judges, addressed to individuals, corporations or inferior courts. Jurisdiction in its legal sense to issue the writ is the right, power or authority to issue it. It is the right of administering justice or doing judicial acts through the law by the means which the law has provided for that purpose. Mills v. Commonwealth, 13 Pa. St. 627, 630; State v. Smith, 29 R. I. 513. One statute may grant appellate jurisdiction to •a certain court and another original jurisdiction to the same court in the same class of cases; or the same statute may grant •a court appellate jurisdiction in one section in a certain class of cases and original jurisdiction in another section as to the same class of cases. A general grant of jurisdiction to one court in ■one statute does not impliedly repeal a special grant of jurisdiction to another court in another statute. Loomis v. Bourn, 63 Conn. 445.
In my opinion the enactment of sections 2272 and 2273, granting jurisdiction to circuit judges to issue writs of mandamus, while a special grant of original jurisdiction to circuit judges, does not amend or modify or change the provisions of ■■section 2675, and does not repeal, by implication, that portion •of the latter section authorizing this court or a justice thereof fo issue such writs to private individuals, corporations and inferior'courts. All of the sections herein named and those cited *595•and quoted in the majority opinion can be harmonized so as to give effect to each and every one of them, and in construing and interpreting such statutes it is the duty of the court to harmonize them, if possible, so as to give force and effect to all of the statmtes bearing upon the question here considered. The correct rule as to the repeal of a statutory provision by implication is •stated in a recent case decided by the supreme court of the Unit•ed States (Washington v. Miller, 235 U. S. 422), where the court, in speaking of repeals by implication, at page 428 said: '“First, such repeals are not favored, and usually occur only where there is such an irreconcilable conflict between an earlier •and a later statute that effect reasonably cannot be given to both (United States v. Healey, 160 U. S. 136, 146; United States v. Greathouse, 166 U. S. 601, 605) ; second, where there are two statutes upon the same subject, the earlier being special and the later general, the presumption is, in the absence of an express repeal, or an absolute incompatibility, that the special is intended to remain in force as an exception to the general (Townsend v. Little, 109 U. S. 504, 512; Ex parte Crow Dog, Id. 556, 570; Rodgers v. United States, 185 U. S. 83, 87-89); third, there was in this instance no irreconcilable conflict or absolute incom■patibility, for both statutes could be given reasonable operation if the presumption just named were recognized.”
Sections 2252 and 2253 are general grants of appellate jurisdiction, and jurisdiction in aid of its appellate jurisdiction, to this court and a justice thereof. Section 2272, as limited by ^section 2273, is a general grant of jurisdiction to circuit judges as to the issuance of writs. Section 2675, as I read it, is a special grant of jurisdiction to this court and to the justices thereof and to circuit judges. Under the rule announced in Washington v. Miller, supra, the jurisdiction vested in the supreme court and a justice thereof, to issue writs like the one issued by the chief justice in this proceeding, not having been expressly repealed by the Judiciary Act of 1892, or any subsequent statute, was not repealed by implication, and before it can be properly *596held that this court or a justice thereof cannot issue the writ in question here it must be held that a large portion of section 2675 has been repealed by implication. It is a well settled rule for statutory construction that in construing subsequent amendatory statutes the court must hold that no changes in the prior existing statutes were intended except such as were expressly made or necessarily implied. In addition to the authorities cited in my dissenting opinion In re Pringle (ante, p. 569), and to which I again refer, see Bishop on Statutory Crimes, 3 ed. Secs. 82, 86. “The jurisdiction of one court is not táken away by an affirmative statute giving the same to another. Either can then hear the cause, at the election of the suitor. Eor example, ‘If, by a former law,’ says Blackstone, ‘an offense be indictable at the quarter sessions and the latter law makes the same offense indictable at the assizes, here the jurisdiction of the sessions is not taken away, but both have a concurrent jurisdiction, and the offender may be prosecuted at either, unless a new statute subjoins express negative words, as that the offense shall be' indictable at the assizes and not elsewhere.’ ” Bishop on Statutory Crimes, 3 ed. Sec. 164. No intent, unless it be by implication, can be gathered from the statutes 'relating to the issuance of writs of mandamus to confine original jurisdiction to issue writs of mandamus to individuals or corporations to the circuit judges, or to exclude such jurisdiction from the supreme court or a justice thereof. This being true, full force and effect should be given to section 2675 and to all of the said sections. In the latter séction, as I read it, legislative sanction or consent that this court, or a justice thereof, shall issue a writ like the one in question here is found, and in my opinion full force and effect should be given to that section, which cannot be done if it be held that this court is not authorized to issue the alternative writ heretofore issued in this proceeding.
Therefore, in my opinion, giving full force and effect to all of the statutes bearing upon the question here discussed, there is no doubt that this court, or a justice thereof, may issue a writ *597of mandamus to an individual or corporation. Wherefore it is my opinion that the alternative writ, heretofore issued in this proceeding by the chief justice, was properly issued, and the same should not be dismissed, but the proceeding should be heard and determined on its merits.